                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO

  In Re:                                          )      Case No. 16-10429
                                                  )
           David Lee Mullin,                      )      Chapter 13
                                                  )
                           Debtor.                )      Hon. Arthur I. Harris

                     MOTION TO SUSPEND TRUSTEE PAYMENTS

  COMES NOW Debtor David Lee Mullin, by and through the undersigned attorney, and

  for his Motion states as follows:

           1. Debtor filed his Chapter 13 Bankruptcy case on January 29, 2016.

           2. Debtor is requesting this Honorable Court to suspend Chapter 13 Plan

  payments for one month.

           3. Debtor’s union has gone on strike against his employer, General Motors LLC.

  See attached.

           4. It is in the best interest of Debtor and Debtor’s Estate for Debtor to continue

  with his Chapter 13 Plan.

                                                  RESPECTFULLY SUBMITTED,

                                                  /s/ David M. Benson
                                                  David M. Benson (0062540)
                                                  1422 Euclid Avenue, Suite 970
                                                  Cleveland, Ohio 44115
                                                  (216) 241-2510
                                                  David@DavidBensonLaw.com

                                CERTIFICATE OF SERVICE

  I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished:

  By the Court’s electronic filing system

          Adam Bradley Hall amps@manleydeas.com
          Lauren A. Helbling ch13trustee@ch13cleve.com,
           lhelbling13@ecf.epiqsystems.com




16-10429-aih      Doc 35     FILED 09/19/19       ENTERED 09/19/19 12:40:53            Page 1 of 2
        United States Trustee    (Registered address)@usdoj.gov

  By regular United States Mail

  |David Lee McMullen |19 Carousel Lane |Olmsted Township, OH 44138|


                                                   /s/ David M. Benson
                                                   David M. Benson (0062540)




16-10429-aih   Doc 35   FILED 09/19/19      ENTERED 09/19/19 12:40:53      Page 2 of 2
